          Case 1:16-cv-07462-SLC Document 115 Filed 02/09/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CHRISTOPHER REAM,

                              Plaintiff,
       -v-                                                  CIVIL ACTION NO.: 16 Civ. 7462 (SLC)

BERRY-HILL GALLERIES, INC., et al.,                               ORDER CANCELLING
                                                               SETTLEMENT CONFERENCE
                              Defendant.

SARAH L. CAVE, United States Magistrate Judge.

       Pursuant to the Court’s Order at ECF No. 114, in advance of the Settlement Conference

scheduled for Friday, February 12, 2021 at 10:00 am, the parties were to submit pre-conference

submissions by email to Chambers. These submissions were due yesterday, February 8, 2021,

and neither party has provided their submissions or requested an extension of time to do so.

       This is not the first time the parties have failed to comply with the requirements of a Court

order. On December 4, 2020, Plaintiff was directed to inform the Court of how he intended to

proceed in the case, with one option being participating in a Settlement Conference. (ECF No.

108). Per that order, Plaintiff was directed to contact the Court by December 18, 2020. (Id.)

Plaintiff did not do so, and instead on January 4, 2021 wrote to the District Judge formerly

assigned to this matter to reopen the case. (ECF No. 109). On receipt of that filing, this Court

reminded Plaintiff that the parties had consented to this Court’s jurisdiction and that they could

proceed as outlined in the December 4, 2020 Order. (ECF No. 111). Thereafter, Plaintiff wrote

the Court requesting a Settlement Conference. (ECF No. 112).

       Because the parties have again failed to comply with the Court’s orders, the Settlement

Conference scheduled for Friday, February 12, 2021 is CANCELLED and will not be rescheduled.

The Clerk of Court is respectfully directed to terminate the conference. This case remains

CLOSED.
         Case 1:16-cv-07462-SLC Document 115 Filed 02/09/21 Page 2 of 2


Dated:       New York, New York
             February 9, 2021

                                           SO ORDERED




                                     _________________________
                                     SARAH L. CAVE
                                     United States Magistrate Judge




                                       2
